CLEMENS, Senior Judge.
Movant, hereafter “defendant”, appeals from the dismissal of his second Rule 27.26 motion without an evidentiary hearing.
In 1973 defendant pled guilty to three rape and one armed robbery charge. The court sentenced him to four concurrent 20-year terms in prison. In 1976 defendant filed a pro se motion to vacate. The trial court made findings that the guilty plea record refuted defendant’s contentions and denied the motion without a hearing or appointing counsel. Appointment of counsel became mandatory only after the prospective ruling in the 1978 decision in Fields v. State, 572 S.W.2d 477[4] (Mo.).
In 1980 defendant filed his second motion to vacate. It alleged no new grounds that could have been unknown to defendant *669when he filed his 1976 motion to vacate. The court gratuitously appointed counsel for defendant and after counsels’ arguments sustained the state’s motion to dismiss. Defendant has appealed. We affirm.
Rule 27.26(d) clearly prohibits a court from entertaining a second motion for relief where the grounds were or could have been raised in a previous motion, as they were here. See Wallace v. State, 589 S.W.2d 311 (Mo.App.1979), and Blaine v. State, 603 S.W.2d 109 (Mo.App.1980).
Judgment affirmed.
CRIST, P. J., and REINHARD and SNYDER, JJ., concur.